Case 2:18-CV-01543-RA.] Document 19 Filed 10/26/18 Page 1 of 1

UN|TED STATES D|STR|CT COURT FOR THE WESTERN D|STR|CT OF WASH|NGTON AT SEATTLE

Bombardier, |nc.

VS.

Mitsubishi Aircraft Corporation, et al
Defendant(s),

Plaintiff(s), Case No.:2:18-cv-1543
DECLARAT|ON OF SERV|CE

 

The undersigned, being first duly sworn on oath deposes and says: That he/she is now and at all times herein mentioned was a
resident of the United States, over the age of eighteen years, not a party to or interested in the above entitled action and competent
to be a witness therein.

That on 10/24/2018 at 3100 PM at the address of 6100 4th Avenue South, #300, Seattle, within King County, WA, the undersigned
duly served the following document(s): Summons; Verifled Complaint; Bombardier Inc.‘s Corporate Disclosure Statement;
Bombardier Inc.‘s Motion to Seal Exhibits A-J to the Declaration of Daniel Burns and Exhibit A to the Declaration of David Tidd
in Support of its Motion for a Preliminary Injunction; [Proposed] Order Granting Plaintiff‘s Motion to Seal; Bombardier Inc.‘s
Motion for Preliminary Injunction; [Proposed] Order Granting Motion for Preliminary Injunction; Declaration of Daniel Burns in
Support of Motion for Preliminary Injunction; Declaration of Nicole L'Ecuyer in Support of Motion for Preliminary lnjunction;
Declaration of Moshe Toledano in Support of Motion for Preliminary Injunction; Declaration of David Tidd in Support of Motion
for Preliminary Injunction; Standing Order for Civil Cases Assigned to Judge Richard A. Jones; Letter dated October 22, 2018 in
the above entitled action upon Laurus Basson c/o Aerospace Testing Engineering & Certiflcation Inc., by then and there personally
delivering l true and correct set(S) of the above documents into the hands of and leaving same with Bradley Briscoe, Governor for
Aerospace Testing Engineering & Certification Inc., who is authorized to accept service on behalf of the above.

Physical description of person served: Gender: Male ] Race: White | Age: 45 | Height: 5' 9" l Weight: Medium | Hair: Brown

l declare under penalty of perjury under the laws of the state of WASHING:`KN ::tbhe`¥wj fo egoing is true and correct.

DATE: 10/24/2018
TOTAL: $ 45.00 N. Young
§ Registered Process SR rver
License#: 1417954- Expiration Date: 6/18/2019
Seatt|e Legal |V|essengers
4201 Aurora Avenue N, #200
Seatt|e, WA 98103
(206) 443-0885

 

 

 

DECLARAT|ON OF SERV|CE 258041 PAGE 1

